DETAILED ACTION
1. 	This is in response to an application 16/939,964 filed on 07/27/2020. Claims 1-20 were submitted for examination. As the result of examiner’s amendment, dependent claims 2, 3 and 20 are canceled and independent claim 1 and 11 are amended. Thus 1, 4-19 are pending. Claims 1 and 11 are independent. Each independent claim is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	This application filed on 07/27/2020 claims foreign priority to 109116271, filed 05/15/2020
				Information Disclosure Statement
4.	No information disclosure statements (IDS) is submitted for this application.

Drawings
5.	The drawings filed on July 27, 2020 are accepted. 
Specification
6.	The specification filed on July 27, 2020 is also accepted.

7.	On July 28, 2022, applicant's representative Attorney Evan Witt, Reg. No. 32,512 and examiner conducted examiner-initiated telephone interview. The summary of the interview is attached. 

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Evan Witt, Reg. No. 32,512, on July 28, 2022.

	The application has been amended as follows:
In the claims:

1. (Currently Amended) A wireless input device, comprising:
an information receiving terminal generating a first-portion key; and
an information outputting terminal receiving the first-portion key and generating a second-portion key, wherein an original information is converted into an encrypted information by the information outputting terminal according to the first-portion key, the second-portion key and an encryption algorithm,
wherein the encrypted information and the second-portion key are transmitted from the information outputting terminal to the information receiving terminal, and the encrypted information is restored to the original information by the information receiving terminal according to the first-portion key, the second-portion key and the encryption algorithm,
wherein the information receiving terminal is a wireless receiver, and the information outputting terminal is a device body, wherein the original information is generated when the device body is operated by a user, the wireless receiver is connected with a computer host, and the computer host performs a corresponding operation according to the restored original information, 
wherein the device body is a mouse body or a keyboard body.

2. (Cancelled). 
3. (Cancelled).

4. (Original) The wireless input device according to claim 1, wherein the encryption algorithm is an advanced encryption standard (AES) algorithm.

5. (Original) The wireless input device according to claim 1, wherein the first-portion key and the second-portion key are processed into an encryption key according to the encryption algorithm.
6. (Original) The wireless input device according to claim 5, wherein the encryption key and the original information are subjected to a non-linear calculation by the information outputting terminal according to a non-linear function, so that the original information is converted into the encrypted information.
7. (Original) The wireless input device according to claim 6, wherein the encryption key and the encrypted information are subjected to a reverse non-linear calculation by the information receiving terminal according to the non-linear function, so that the encrypted information is restored to the original information.
8. (Original) The wireless input device according to claim 1, wherein the original information further contains a cyclic redundancy check (CRC) code.
9. (Original) The wireless input device according to claim 1, wherein the first-portion key is updated by the information receiving terminal at a regular time interval or an irregular interval, and the updated first-portion key is transmitted to the information outputting terminal.
10. (Original) The wireless input device according to claim 1, wherein the information receiving terminal and the information outputting terminal are in communication with each other according to a 2.4G wireless radio frequency transmission technology, so that the first-portion key, the second-portion key and the encrypted information are transmitted between the information receiving terminal and the information outputting terminal.
11. (Currently Amended) A data transmission method for a wireless input device, the wireless input device comprising an information receiving terminal and an information outputting terminal, wherein the information receiving terminal is a wireless receiver, and the information outputting terminal is a device body, wherein the original information is generated when the device body is operated by a user, the wireless receiver is connected with a computer host, and the computer host performs a corresponding operation according to the restored original information, and wherein the device body is a mouse body or a keyboard body, the data transmission method comprising steps of:
(a) the information receiving terminal generating a first-portion key;
(b) transmitting the first-portion key to the information outputting terminal;
(c) the information outputting terminal generating a second-portion key;
(d) converting an original information into an encrypted information according to the first-portion key, the second-portion key and an encryption algorithm;
(e) transmitting the encrypted information and the second-portion key to the information receiving terminal; and
(f) restoring the encrypted information to the original information according to the first-portion key, the second-portion key and the encryption algorithm.
12. (Original) The data transmission method according to claim 11, wherein the encryption algorithm is an advanced encryption standard (AES) algorithm.
13. (Original) The data transmission method according to claim 11, wherein in the step (d), the first-portion key and the second-portion key are further processed into an encryption key according to the encryption algorithm.
14. (Original) The data transmission method according to claim 13, wherein in the step (d), the encryption key and the original information are subjected to a non-linear calculation by the information outputting terminal according to a non-linear function, so that the original information is converted into the encrypted information.
15. (Original) The data transmission method according to claim 14, wherein in the step (f), the encryption key and the encrypted information are subjected to a reverse non-linear calculation by the information receiving terminal according to the non-linear function, so that the encrypted information is restored to the original information.
16. (Original) The data transmission method according to claim 11, wherein in the step (b), the first-portion key is transmitted to the information outputting terminal in a plain text or a cipher text.
17. (Original) The data transmission method according to claim 11, wherein in the step (e), the second-portion key is transmitted to the information receiving terminal in a plain text or a cipher text.
18. (Original) The data transmission method according to claim 11, wherein in the step (a), the first-portion key is generated at a regular time interval or an irregular interval.
19. (Original) The data transmission method according to claim 11, wherein the original information further contains a cyclic redundancy check (CRC) code.
20. (Cancelled).

Allowable Subject Matter


9.	Claims 1, 4-19 are allowed. 
10.	The following is an examiner’s statements of reasons for allowance: 
11. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1 and 11.  

A.	US Publication No. 2006/0064584 A1 to Wei discloses a data encryption systems and methods. The system includes a storage device storing data and an encryption/decryption module. The encryption/decryption module randomly generates a device key seed according to the occurrence time of a specific operation or the interval between two specific operations on the storage device, and applies the device key seed to data encryption.

B.	US Publication No. 2004/0203962 A1 to Dutton discloses a system and method for encoding and decoding radio frequency (RF) signals between a computer and an RF peripheral device. Because information communicated between a computer and an RF peripheral device may be sensitive, e.g., contain passwords or credit card numbers, RF signals may be encoded and decoded by the computer and/or RF peripheral device before transmission between the computer and RF peripheral device to preserve the security of the information. The computer may transmit a key register to the RF peripheral device that may be used to encode RF signals sent to the computer or decode RF signals received by the computer. The key registers may be changed as needed. The RF signals may contain encoded and unencoded sections.

C.	US Publication No. 2017/0024027 A1 to Chien discloses input device includes an input interface, a near field communication unit and a controlling unit. The near field communication unit receives a device setting information from a portable electronic device. Consequently, the controlling unit reads the device setting information and performs an input setting task corresponding to the device setting information. When the user operates the input interface, a personalized operating signal corresponding to the device setting information is transmitted from the input interface to a computer host that is connected with the input device. Consequently, the computer host performs a corresponding operation. Under this circumstance, it is not necessary to install a corresponding driver in the computer host.

D.	US Publication No. 2017/0012946 A1 to Lambert discloses an encryption method comprises encrypting a first portion of a message using a first secret key. The first secret key is generated based on the public key of an entity. A one-way function is used to generate a second secret key from the first secret key, and the first secret key is subsequently discarded. A second portion of the message is encrypted using the second secret key. The encrypted first portion of the message and the encrypted second portion of the message are provided to the entity.

E.	US Publication No. 2011/0099591A1 to Long discloses wireless display of digital content include transmission using a television transmission standard, such as a set of standards defined by the Advanced Television Systems Committee (ATSC) for digital television (TV) transmissions. The digital content is transmitted in a short range wireless network. In some embodiments, an encryption technique is applied to add security allowing decryption by a digital television using a firmware update, allowing retrofitting of security to devices currently deployed.

F. 	See the other cite prior arts

However, the above prior arts of record including the rest of the cited prior arts, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1 and 11. For this reason, the specific claim limitations recited in independent claims 1 and 11 taken as whole are found to be allowable.

12.	 The dependent claims which are dependent on the above independent claims 1 and 11 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

13.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498